This cause is before the court on petitioner's application for a writ of habeas corpus.  Pursuant to the agreement reached between the parties, the following judgment is hereby entered.
Petitioner, Albert Coci, is to be released from the Lucas County Jail upon the following terms:
1.  Bail is set at $10,000, ten percent allowed.
  2.  Petitioner is restricted to his parents' home (1221 Elco, Maumee, Ohio) except for work purposes at 1718 Indianwood Circle, Maumee, Ohio.  Petitioner is to wear an electronic monitoring device at all times. This device shall be affixed prior to his release from the Lucas County Jail.
  3.  The Temporary Protection Order issued by the Toledo Municipal Court in case CRB 99-071240 is hereby adopted, in full, by this court.  See Appendix A.
  4.  In addition, this court orders Albert Coci to refrain from having any contact with his wife whatsoever.  He is specifically ordered not to cross to the east side of the Maumee River and to stay away from her place of employment.
  5.  Any violation of the conditions of this release will be considered contempt of this court. Petitioner is cautioned that removal of an electronic monitoring device is considered an escape.  See State v. Duke (Feb. 19, 1999), Fulton App. No. F-98-010, unreported.
It is ordered that respondent pay the court costs.
WRIT GRANTED.
Peter M. Handwork, P.J.
Melvin L. Resnick, J.
Richard W. Knepper, J.
CONCUR.